Citation Nr: 1610857	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction was transferred to the RO in Phoenix, Arizona.

The Veteran initiated an appeal regarding the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD), but did not perfect the appeal.  The issue was addressed in an October 2012 statement of the case (SOC), but in in an October 2012 VA Form 9, the Veteran indicated that he had read the SOC and that he was only appealing the issue of entitlement to TDIU.  According, the issue of entitlement to an increased rating for PTSD is not in appellate status, and no further consideration is necessary.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge from the RO.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days following the December 2015 hearing to provide the Veteran with an opportunity to submit additional evidence.  Subsequently, the Veteran submitted a private medical opinion and Social Security Administration records accompanied by a waiver of initial RO consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and otherwise duplicative or irrelevant documents.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is necessary for a VA social and industrial survey to ascertain the overall impact of the Veteran's service-connected disabilities on his ability to work.  In this case, the Veteran is service-connected for PTSD (70 percent disabling), residuals of prostate cancer (40 percent disabling), tinnitus (10 percent disabling), and erectile dysfunction (noncompensable).  The combined evaluation is 80 percent.  

Although the Veteran has been afforded VA PTSD examinations and he has provided VA and private opinions from psychiatrists, the Veteran has not been afforded a VA examination in connection with this claim.  There are conflicting opinions of record as to the Veteran's employability based on his PTSD; however, there are no opinions of record that discuss the overall impact of his service-connected disabilities on his ability to work.  As such, the Board finds that the Veteran should be afforded a VA social and industrial survey.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 
 
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
 
3.  After the above development has been completed, schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  The report from this survey must include comments on the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities- PTSD, residuals of prostate cancer, tinnitus, and erectile dysfunction.  

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

The examiner must review and comment on the following:  1) Social Security Administration records; 2) VA medical records; 3) private medical records; 4) the Veteran's lay statements; 5) an April 2010 VA PTSD examination; 6) a July 2011 VA PTSD examination; 7) an April 2015 VA psychiatry note, in which the psychiatrist provides an opinion concerning the Veteran's employability;8)  an August 2015 VA psychiatrist's opinion; and 9) a January 2016 private psychiatrist's opinion.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




